ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_12_FR.txt. 123

OPINION DISSIDENTE DE M. FERNANDES

La Cour donne satisfaction en partie à la demande du Portugal.
Elle reconnaît que quand l’Inde a décidé de s'opposer aux com-
munications entre les territoires portugais de Damao, de Dadra
et de Nagar-Aveli, le Portugal avait un droit de passage sur terri-
toire indien pour assurer ces communications dans la mesure
nécessaire à l'exercice de la souveraineté portugaise sur les enclaves
de Dadra et de Nagar-Aveli. Mais la Cour entend que ce droit
comprend seulement le transit des personnes privées, des fonction-
naires civils et des marchandises en général et non celui des forces
armées, de la police armée et des armes et munitions. Je ne peux
pas étre d’accord avec cette différenciation qui me parait artificielle
et non fondée, en fait comme en droit. Et par conséquent, je suis
aussi en désaccord avec la conclusion, à laquelle arrive l’arrét,
que l'Inde n’a pas agi contrairement aux obligations que lui
imposait le droit du Portugal.

I

1. Je ferai quelques observations préliminaires.

A la base de la présente affaire est le fait essentiel que le Portugal .
est souverain des deux enclaves, de Dadra et de Nagar-Aveli,
situées à l’intérieur du territoire de l’Inde. L’arrét repose sur ce
fait essentiel et il constate: a) que l’autorité exclusive du Portugal
sur ces enclaves ne fut jamais mise en cause; b) que la souveraineté
portugaise sur elles fut reconnue par les souverains qui se sont
succédé sur le territoire circonvoisin, c’est-à-dire les Britanniques,
entre 1818 et 1947, et Inde depuis son indépendance.

Il paraît évident que ia souveraineté portugaise sur les enclaves
n'aurait pu subsister pendant tout ce temps-là et ne pourrait plus
subsister aujourd’hui que sous la condition de l’existence d’un droit
de transit au profit du Portugal et de l’obligation correspondante
à la charge de l’Inde; droit et obligation dont le but est d’assurer
les communications indispensables avec les enclaves, dans la mesure
nécessaire à l'exercice de la souveraineté dont elles relèvent.

Telle est donc la situation de fait et de droit qui domine tout le
procès: la souveraineté portugaise indiscutée sur les enclaves et
l'impossibilité de l’exercer sans un droit de transit.

La Cour arrive à la conclusion que le Portugal est bien le titulaire
d'un droit de transit pour communiquer avec les enclaves, mais
avec une restriction: que ce droit comprend le passage des personnes
privées, des fonctionnaires civils et des marchandises en général,
dans la mesure nécessaire à l'exercice de la souveraineté portugaise

121
124 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

sur ces territoires, mais il ne comprend pas le passage des forces
armées, de la police armée et des armes et munitions.

La souveraineté sur un territoire quelconque implique le pouvoir
d’y exercer la puissance publique. Elle implique le droit et l’obli-
gation d’y assurer, manu militari, s’il le faut, le maintien de l’ordre
intérieur. Elle implique enfin l'exercice de la fonction de police.
Comment, dans les circonstances concrètes des enclaves portu-
gaises, ce pouvoir, ce droit, cette obligation, cette fonction seraient-
ils exercés si un droit d’accés aux enclaves n’est pas reconnu pour
les forces armées, la police armée et les armes et munitions?

2. Le Portugal revendique un droit de passage global pour ce qui
est nécessaire à l’exercice de sa souveraineté sur les enclaves. Plus
d’une fois, au cours de la procédure, ses conseils ont mis en relief
cet aspect de la revendication portugaise. « Ce droit — disaient-ils,
par exemple, à l'audience du 25 septembre 1959 — ce droit doit
être envisagé d’une façon globale, par rapport à son but, à savoir:
assurer les liaisons avec les enclaves dans la mesure nécessaire à
l'exercice effectif de la souveraineté portugaise sur celles-ci » (Pro-
cédure orale (fond), vol. I, p. 110).

Il est vrai que les Parties ont traité séparément dans le procès
du transit des personnes et des biens, aussi bien que de celui des
forces armées, de la police et des armes. Mais cela n’était qu’une
méthode d’exposition, pour l'examen cas par cas, de la pratique
qui aurait été à l’origine de la formation d’une coutume locale et
n'avait autre intérêt que celui de démontrer que la réglementation
de l’exercice du droit était variable selon les diverses catégories
qui en forment le contenu.

Dans ses conclusions finales, le Portugal présente sa revendica-
tion à un droit de passage 7m toto et l'Inde la conteste de la même
façon.

Par ces motifs je ne suis pas d’accord avec la méthode qui a été
suivie, consistant à analyser séparément la demande portugaise
selon les diverses catégories traitées dans l'arrêt: les personnes
privées, les fonctionnaires civils, les marchandises en général, les
forces armées, la police armée et les armes et munitions.

Ces catégories se rapportent aux modalités de l’exercice du droit
de transit; elles peuvent intéresser sa réglementation; modalités
et réglementation que le Portugal admet qu’elles relèvent de la
compétence exclusive de l’Inde.

Pour ce qui est, particulièrement, des forces armées, de la police
armée et des armes et munitions, le Portugal a bien précisé qu'il
ne revendiquait autre droit que celui de faire passer vers les
enclaves les éléments de la force publique indispensables au maintien
de l’ordre intérieur, c’est-à-dire à l'exercice de la fonction de police.
« Le droit de passage revendiqué par le Portugal — a-t-on dit à
l'audience du 17 octobre 1959 — est limité sans aucun doute
possible aux éléments de la force publique chargés de maintenir

122
125 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

l’ordre. » Cette fonction peut être, parfois, confiée à des forces qui
ne tombent pas sous l’appellation ordinaire de police, y inclus à
des éléments de l’armée, mais cela ne change pas le fait essentiel
qu’elles exercent une fonction de police. Pour le droit international,
ce qui compte est la fonction et non l’organisation administrative
de la force publique, qui est une matiére de la compétence exclusive
de l'État. Cette considération est importante pour bien comprendre
la nature et le contenu du droit revendiqué par le Portugal.

Naturellement, la force publique se compose du personnel et du
matériel. C’est une force armée. On ne saurait concevoir un droit
de passage pour des forces armées ... sans armes.

3. La troisième et dernière observation préliminaire que je
voudrais faire est qu’il me paraît que le Portugal ne s’est pas adressé
à la Cour pour obtenir la reconnaissance d’un droit qu’il aurait eu
dans le passé. Dans ses conclusions finales du 6 octobre 1959, il
prie la Cour de dire et juger « que le droit de passage … existe au
profit du Portugal et doit être respecté par l'Inde ». Existe et doit
être respecté, c’est dire, dans le temps présent, le jour où les conclu-
sions ont été déposées.

Ce n’est pas seulement pour obtenir une satisfaction morale que
le Portugal a introduit l'instance. Il l’a fait pour se voir reconnaître
un droit actuel, dont il se croit toujours titulaire, même s’il admet
que dans certaines circonstances son exercice pourrait être considéré
comme suspendu.

4. Les faits qui ont été démontrés par le moyen d’une très abon-
dante documentation jointe au procès, en ce qui concerne le transit
d'éléments de la force publique entre Damao et les enclaves, sont
indiqués aux paragraphes suivants.

5. Une première constatation générale résulte, sans le moindre
doute, de l’examen des preuves: le transit des éléments de la force
publique entre les trois parcelles qui forment le district portugais
de Damao s’est effectué, pour ainsi dire, quotidiennement, sans
aucune obstruction, depuis l’acquisition des enclaves par le Portugal
en 1783 et 1785 jusqu’en juillet 1954. C’est seulement à cette
dernière date que, pour la première fois dans l’histoire, ce transit
fut empêché par le Gouvernement de l'Inde. Avant cela il n’a pas
été révélé un seul cas d’un refus de passage à ces organes de la force
publique portugaise, soit pour des éléments isolés, soit pour des
détachements plus ou moins nombreux. Voilà ce qui est très
significatif.

6. Le transit de la force publique fut exercé comme de droit dans
la période mahratte (1785-1818). -

Une des questions les plus longuement débattues par les Parties
dans le procès a porté sur la nature juridique de la concession faite
par les Mahrattes aux Portugais par un traité de 1770.

Le Portugal soutient que ce traité lui a conféré la souveraineté
sur les territoires qui forment les enclaves de Dadra et Nagar-Aveli.

123
126 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

L'Inde conteste cette thèse et affirme que la concession faite par
le traité était celle d’une tenure féodale appelée saranjam ou jagir
accordant simplement au Portugal le droit de percevoir certains
revenus fiscaux dans les enclaves.

La Cour donne raison à l'Inde.

Je ne suis pas d’accord, mais je ne vais pas allonger le présent
exposé avec la discussion de ce problème, puisque cela ne me semble
pas nécessaire pour établir l'existence, aujourd’hui comme dans le
passé, du droit de transit revendiqué par le Portugal pour sa force
publique.

Tl me suffit de vérifier que la Cour a constaté que le Portugal
est, depuis une longue date, le souverain incontesté des enclaves.
C’est ce qui intéresse pour arriver à déterminer si le Portugal a le
droit qu’il revendique. Le mode de l’acquisition de la souveraineté
portugaise n’a qu’une valeur secondaire pour cette démonstration.
Elle existe, c’est tout ce qu'il faut retenir.

7. Le fait que je m’abstiens de m’arréter sur la question de la
nature juridique de la concession opérée par le traité de 1779 en
faveur des Portugais ne m’empéche toutefois pas de répéter
laffirmation que j’ai faite ci-dessus: que le transit des forces armées
fut exercé comme un droit dans la période mahratte, depuis le
jour même où les Portugais ont pris possession des enclaves.

Méme si l’on admet que les Portugais ont obtenu des Mahrattes
un simple saranjam, toute la documentation et les autorités invo-
quées dans le procès par le Gouvernement de l’Inde démontrent
qu'une telle tenure était assortie de très larges pouvoirs. Ce n’est
pas sans raison qu’on lui a attribué un caractère féodal. Elle ne
conférait pas seulement au saranjamdar (le bénéficiaire du saran'am)
le droit de percevoir les revenus fiscaux, mais aussi le droit et le
devoir d’administrer le territoire dans la plus large mesure. La
souveraineté du Peshwa restait presque purement nominale. Du
reste, comme il a été démontré, la souveraineté dans ces temps et
dans ces lieux avait un trés faible contenu. Son attribut essentiel
était celui de recouvrer des impéts. |

2

8. Par un accord de 1785, destiné 4 régler certaines questions
découlant de la remise des villages aux Portugais, furent reconnus
a ceux-ci pleins pouvoirs sur ces villages. Pouvoirs souverains
dirai-je; pouvoirs de savanjamdar diront ceux qui ne partagent
pas mon opinion sur la portée du traité de 1779. Peu importe. Ce qui
intéresse — et cela personne ne peut le nier, en face des termes
exprès de l'accord de 1785 et des sanads ultérieurs —, c’est que les
Portugais ont reçu la pleine administration et juridiction sur les
territoires cédés avec les pouvoirs de percevoir les impôts, d’appli-
quer la justice, de poursuivre les criminels, de maintenir l’ordre,
d’étouffer les révoltes, etc.

Il s’ensuit nécessairement qu'en accordant ces pouvoirs aux
Portugais, les Mahrattes leur ont implicitement reconnu le droit

124
127 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

de passage indispensable pour les exercer. Et ce droit ne saurait
se limiter au passage des personnes privées, des fonctionnaires et
des marchandises. I} fallait bien, pour maintenir l’ordre, étouffer les
révoltes, etc., que le droit de passage comprenait la force publique
avec tout ce qui lui était nécessaire pour accomplir sa fonction. Cela
est logique et ne requiert plus de démonstration. Le dossier fournit
la preuve que le droit de passage pour la force publique fut normale-
ment exercé au temps des Mahrattes, même pour défendre les
enclaves d’incursions militaires des Mahrattes eux-mêmes (mémoire,
annexes 9 à 13; réplique, annexes 42 et 43).

9. Alors se pose la question: ce droit de transit (dans l'hypothèse
qu'il s'agirait simplement de saranjam) qu’est-il devenu après que
les Portugais accédèrent à la souveraineté pleine sur les enclaves?
Aurait-il disparu du fait de cet accès? Ceci serait une conclusion
absurde. Le renforcement du titre sous léquel les Portugais exer-
çaient leur autorité exclusive sur les enclaves (comme le reconnaît
l'arrêt); le passage d’un titre mineur et imparfait — le saranjam —
à un titre majeur et parfait — la souveraineté — ne saurait en
aucune façon anéantir le droit qui existait déjà sous le titre mineur.
Tout au contraire, cette évolution ou transformation du titre aurait
porté ses reflets dans le même sens de renforcement, sur le droit
de passage. Celui-ci serait devenu plus dense dans son contenu et
plus impératif dans sa force en se transformant d'un droit destiné
à l’exercice des pouvoirs de saranjamdar en un droit destiné à
l'exercice de Ja souveraineté. C’est tout ce qu’il faut dire sur les
faits et leur implication en droit dans la période mahratte.

10. Pour ce qui est des périodes britannique et post-britannique,
en dehors du fait que j’ai signalé ci-dessus que le passage de la force
publique fut toujours exercé sans un seul exemple d’obstruction,
il faut rappeler les faits suivants:

a) Avant la mise en vigueur du traité anglo-portugais de 1878,
le transit d’éléments de la force armée et de la police ne dépendait
d’aucune autorisation. Cela est admis par le Gouvernement de
l'Inde au paragraphe 333 de la duplique, où il est dit:

«... Le fait est ... qu’avant 1879 l’entrée des troupes ou de
la police armée d’un gouvernement sur le territoire de l’autre était
régie par un accord réciproque. Il devenait donc inutile, étant donné
Fexistence de cet accord, de faire une demande officielle de passage
et d’accorder une autorisation 4 l’occasion de chaque entrée. »

J'ai seulement à observer que si un tel accord existait, c’était bien
un accord tacite (dont naît la coutume) puisqu’aucune trace
n'existe d’un accord exprès.

b) L'article XVIII du traité anglo-portugais de 1878 stipulait
que les forces armées de l’une des Parties n’entreraient dans les
domaines de l’autre en Inde sans une demande formelle à cet effet.
La police pouvait entrer sans cette demande seulement quand elle
poursuivait des criminels ou des contrebandiers.

125
128 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Ces dispositions n'étaient pas, à mon avis, applicables au transit
particulier entre Damao et les enclaves. Le dossier contient un nom-
bre considérable de documents (annexes à la réplique n°5 50 à 76)
montrant que ce transit continua à s'exercer tout au moins jus-
qu’en 1890, sans besoin d'autorisation.

Ce fut seulement en décembre 1890 (douze ans après la date du
traité) que les autorites britanniques estimèrent qu’une autorisation
était nécessaire pour le transit d'éléments de la force armée et de
la police portugaise entre Damao et les enclaves. Elles agirent de
la sorte en représaille contre le fait que les Portugais avaient
désarmé un détachement britannique qui avait pénétré dans le
territoire portugais de Goa sans autorisation aux termes du traité.

Dans la correspondance échangée sur cet incident, le gouverneur
général de l’Inde portugaise déclarait que «les troupes portugaises
ne traversent jamais le territoire britannique sans autorisation
préalable ». Mais le fait que trois lignes plus bas le même gouverneur
général ajoute que «cette pratique a été observée depuis des
siècles », alors quele voisinage des enclaves avec le territoire britan-
nique n’avait.duré que 72 ans, oblige à penser que le gouverneur
général ne se référait point au transit entre Damao et les enclaves,
mais au cas général de l’entrée des Portugais en territoire britanni-
que à partir de leurs possessions plus anciennes dans l’Hindoustan.

En tout cas, il est significatif que la police britannique, se réfé-
rant à la lettre du gouverneur portugais, affirmait en 1891 qu'elle
«n'avait pas d'instructions ... pour empêcher la police armée du
Gouvernement portugais de passer sans autorisation à travers le
territoire britannique dans l'exercice de ses fonctions». Et elle
ajoutait: « Le superintendent de la police du district est d’opinion
que les arrangements 4 présent en vigueur devraient continuer. » De
sa part, le commissaire du district du Nord manifestait son accord
avec la police en ce que « ces arrangements étaient convenables et
devraient étre continués » (annexes a la duplique, p. 223). Ceci
démontre qu’il y avait des arrangements particuliers pour le transit
de la police armée entre Damao et les enclaves et que ces arrange-
ments permettaient le passage sans autorisation, contrairement a
la règle de l’article XVIII du traité de 1878.

c) Dans la période postérieure à la dénonciation de ce traité, en
1892, la pratique a considérablement varié. Par un accord de 1913,
il fut établi que la police de chacune des Parties pouvait traverser
le territoire de l’autre moyennant avis préalable (pas d’autorisation).
De la correspondance qui a mené à cet accord et qui est reproduite
pages 305 à 309 du volume II du contre-mémoire, on déduit que
l'accord confirmait la pratique antérieure dans le sens qu’une noti-
fication préalable était suffisante.

Un accord de 1920 exigeait une autorisation préalable pour le
transit de la police armée au-dessous d’un certain rang. (Annexe
indienne C. n° 56.) C’est la première fois que cette exigence apparaît

126
129 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

formulée dans un accord entre les Parties après la dénonciation du
tratié de 1878. .

Un autre accord de 1940 dispensait l’autorisation pour les effec-
tifs de police jusqu'à dix hommes et l’exigeait pour des effectifs
supérieurs. C’est le seul accord qui fut célébré spécifiquement pour
le transit entre Damao et les enclaves. (Annexe indienne C. n° 57.)

rz. Si l’on considère donc, dans son ensemble, la pratique suivie
pendant 170 ans, on constate que le passage des troupes et de la
police armée sans autorisation préalable était Ja règle et que l’exi-
gence d’une autorisation était exception. Cela ne modifie pourtant
pas le fait qu’une autorisation était à certaines époques nécessaire,
Mais ce fait ne peut pas, à mon avis, autoriser la conclusion ©
que le droit de transit n'existait pas. Je me propose de justifier
ce que j’affirme. Pour le moment, je me borne à observer que l’auto-
risation, quand elle était nécessaire, fut toujours accordée, sans
aucune exception, et que les Britanniques n’eurent jamais l’inten-
tion de la refuser. Dans une lettre que le gouverneur de l'Inde bri-
tannique adressa au gouverneur de l’Inde portugaise, le 9 avril
1891, concernant l’exigence d’une autorisation, il disait que «il
n'était pas suggéré que l’autorisation, lorsqu'elle serait demandée
pour les hommes armés portugais, ne serait pas accordée conformé-
ment à la pratique suivie dans le passé ». (Duplique, vol. II, p. 223.)

12. L'examen des faits révèle aussi que la concession de l’auto-
risation toutesles fois qu’elle était demandée, reposait sur l’idée que
cette concession était obligatoire en vertu d’un droit du Portugal.
La variation de la pratique que nous venons d'examiner peut seule-
ment prouver que l'exigence, à certaines époques, d’une autorisation
était une prescription purement réglementaire.

Le Portugal revendique un droit qui est soumis à la réglemen-
tation et au contrôle de l’Inde. La voila cette réglementation: très
libérale pendant une très longue période, plus stricte plus tard;
se contentant à certaines époques d’un simple laissez-passer émis
par les autorités mêmes dont relevaient les forces en transit (annexe
indienne C. n° 39); exigeant à d’autres époques une notification du
passage, quelquefois préalable, quelquefois a posteriori ; imposant,
enfin, à d’autres époques, une demande d'autorisation formelle.
On ne saurait soutenir que l'existence du droit aurait, elle aussi,
souffert de pareilles vicissitudes:

13. On a beaucoup parlé dans le procès de la distinction essen-
tielle entre le droit et sa réglementation. C’est une idée tellement
élémentaire qu’il ne faut pas y insister ici. Comme il ne faut pas,
non plus, insister sur la distinction également élémentaire entre
avoir un droit et être en condition de l'exercer. Mais ce qui semble
nécessaire en face dela doctrine de l’arrêt, c’est de rappeler que s’il
y a des autorisations qui sont vraiment constitutives de droits,
il y en a beaucoup plus qui ne le sont pas. On ne saurait affirmer

127
130 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

que la nécessité d’une autorisation est la négation même d’un droit
qui lui serait antérieur. Une telle affirmation trouverait dans la
science juridique un formel démenti.

14. La notion générale d'autorisation se rattache aux distinc-
tions que je viens de mentionner entre le droit et sa réglementation
et entre le droit et son exercice. C’est une notion commune à toutes
les branches du droit, mais elle trouve son champ d'application le
plus large dans le droit public et, tout particulièrement, dans le
droit administratif,

15. « L'autorisation est l’acte administratif par lequel l’autorité
écarte, cas par cas, les limitations posées par la norme juridique à
l'exercice, par un sujet déterminé, d’un droit ou d’un pouvoir qui
préexiste dans le sujet lui-même, pour exercer une certaine activité
ou pratiquer un acte juridique, moyennant appréciation de tel
exercice ou de telle pratique par rapport à l'intérêt public dont la
tutelle est à la charge de l'autorité » (Ortolani, dans Soyitti giuridicr
in onore di Santt Romano, vol. II, p. 251).

L’autorisation ne crée donc pas le droit. Son exigence ne saurait
étre assimilée a l’inexistence méme du droit. Tout au contraire, elle
suppose normalement l'existence d’un droit antérieur.

« Le droit existe avant l’émanation de l’acte permissif », dit De
Francesco (L’ammussione nella classificazione degli atti amministrativi,
p. 83). Et il ajoute: « L'acte administratif consent simplement à
l'exercice de ce qui préexiste » (zb7d., p. 88). Et il conclut: « L'acte
de l’autorité fonctionne comme condition de l'exercice du droit »
(cbid., p. 83).

Voila, défini dans un mot, ce qu'est l’autorisation: c’est un acte-
condition. Ce n’est pas un acte normatif ni un contrat. Elle ne
crée pas de droits, elle en conditionne seulement l’exercice.

16. Considérée sous un autre aspect, l’autorisation est un acte de
contrôle; de ce contrôle que le Portugal ne refuse pas à l’Inde sur
l'exercice de son droit de passage.

«Le contrôle exercé par l'autorisation — dit Donati — ne vise
qu’à reconnaître et à déclarer qu’une certaine conduite d’un sujet
de droit correspond à certaines déterminantes, normes, principes
et fins de l'intérêt à la satisfaction duquel tend l'acte voulu par le
sujet. » (Cité -par Ortolani, op. cit., p. 253.)

17. La pratique du droit confirme les opinions de la doctrine. On
pourrait présenter un très grand nombre d’exemples où une autori-
sation est nécessaire pour l'exercice d’un droit préexistant, c’est-a-
dire où elle fonctionne comme simple acte-condition, ou comme
moyen de contrôle de l’observance des règlements et de l’opportunité.

Quelques exemples suffiront.

128
13I DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Le droit de propriété sur un terrain implique nécessairement celui
d’y construire un édifice. Quelles sont les législations qui n’exigent
pas une autorisation pour cette construction, au moins dans les
zones urbanisées? Encore plus, quelles sont celles qui ne l’exigent
pas aussi pour habiter pour la première fois un édifice qui vient
d’être bâti? Comme dit D’Alessio: « celui qui obtient une licence de
construction n'obtient l'octroi d’aucun droit qu’il ne possédait au-
paravant » (Ortolani, of. cit., p. 225).

Le propriétaire est seul seigneur dans son domaine. Mais s’il faut
à son voisin y entrer pour cueillir les fruits d’un arbre confinant,
celui-là ne peut pas lui refuser son autorisation nécessaire. De même,
si le voisin a besoin d'élever des échafauds dans la propriété confi-
nante pour faire une construction cu des réparations dans sa propre
propriété. Il s’agit bien là de droits que le voisin possède avant
d'obtenir une autorisation. La loi les lui reconnaît; mais la loi aussi
fait dépendre l’exercice de ses droits du consentement d'autrui. Ce
consentement peut être soumis à des conditions raisonnables, mais
il ne peut être simplement refusé. S’il l’est, le juge décidera (Code
civil portugais, art. 2314 et 2318).

18. Mais il ne faut pas sortir du domaine du droit international
etmême de celui du droit conventionnel concernant le transit inter-
national pour trouver des exemples qui confirment ce que nous
affirmons, que l'exigence d’autorisation ne saurait être assimilée au
manque de droit.

19. L'étude du professeur Edouard Bauer jointe au procès par
le Portugal afin de prouver qu’un seul cas n’est connu dans l’histoire,
depuis le traité de Westphalie, où un droit de passage n’ait pas été
reconnu en faveur d’une enclave (y compris le transit des forces
armées), cette étude, dis-je, montre que trois régimes ont été adoptés
dans les traités pour la réglementation de l'exercice dudit droit.

Parfois une autorisation préalable était nécessaire, parfois une
simple notification du passage était suffisante, parfois encore une
réglementation très stricte et détaillée était convenue qui rendait
inutile la demande d’autorisation. Des exemples du premier cas sont
le traité de Munster du 24 octobre 1648 et la paix des Pyrénées
conclue le 7 septembre 1659. Dans les deux cas un droit de passage
est reconnu en faveur des troupes de Louis XIV pour se rendre aux
enclaves françaises de la Lorraine et de l’Alsace, moyennant une
demande adressée aux souverains des territoires intermédiaires.
«... pateatque illac regio militi, quoties postulatum fuerit tutus ac liber
transitus ». Voila la formule qui était adoptée par le traité de Munster.
Elle montre que, méme dans le cas d’un droit de transit accordé
par un traité, la demande d’une autorisation préalable peut étre
établie comme condition de l’exercice du droit.

20. L'autorisation, je le répète encore une fois, est un moyen de
contrôle. D'où qu’elle peut être dispensée lorsque les parties convien-

129
132 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

nent d'établir un autre moyen de contrôle qui soit également efficace.
C’est le cas de la convention germano-polonaise concernant la liberté
de transit, signée à Paris le 21 avril 1921. Le transit militaire entre
la Prusse orientale et le reste de Allemagne, à travers la Pologne,
y est réglementé avec une telle rigueur et un tel détail que toute
autorisation devenait inutile. Il y aurait un train militaire une fois
par semaine pour le personnel et un autre, différent, pour l’arme-
ment. Tout était strictement réglé dans les nombreuses dispositions
de la convention concernant cette modalité du transit. Et nonobs-
tant il était prescrit: « Les autorités allemandes seront tenues
d'annoncer aux autorités polonaises le départ de ce train au moins
24 heures avant sa mise en marche. »

21. Examinons maintenant deux exemples d’une date plus
récente.
La convention de Chicago du 7 décembre 1944, à laquelle ont
adhéré presque toutes les nations, établit dans son article 5:
«Chaque État contractant convient que tous les aéronefs des
autres États contractants qui ne sont pas employés à des services
aériens internationaux réguliers ont le droit de pénétrer sur son
territoire, ou de le traverser en transit ... sans avoir à obtenir une
autorisation préalable ... sous réserve du droit pour l'État survolé
d'exiger un atterrissage. Néanmoins, chaque Etat contractant se
réserve, pour des raisons de sécurité de vol, le droit d'exiger que les
aéronefs qui désireront survoler des régions inaccessibles ou non pour-
vues de facilités adéquates pour la navigation aérienne suivent les
routes prescrites ou obtiennent une autorisation spéciale. »

On voit donc que le droit de transit aérien est reconnu mais sous
une réglementation et un contrôle. Cette réglementation et ce
contrôle comportent dans tous les cas le droit pour l'État survolé
d'exiger un atterrissage et, dans des cas spéciaux, une demande
d'autorisation préalable. Cette exigence d'autorisation ne signifie
pas que les aéronefs étrangers n’ont pas le droit de survoler les
«régions dépourvues de facilités adéquates pour la navigation aé-
rienne », elle signifie seulement que l’autorisation peut être requise
pour l'exercice de ce droit.

22. Un autre exemple nous est donné par la Charte elle-même.
Dans son article 43 il est prescrit: « Tous les Membres des Nations
Unies ... s'engagent à mettre à la disposition du Conseil de Sécurité,
sur son invitation et conformément à un accord spécial ou à des
accords spéciaux, les forces armées, l'assistance et les facilités, y
compris le droit de passage, nécessaires au maintien de la paix et de
la sécurité internationales. » Les forces au service des Nations Unies
ont donc un droit de passage sur les territoires des États Membres.
Est-ce que ce droit peut s'exercer sans autorisation de l’État du
transit? Point du tout. Il faut un accord spécial auquel cet Etat soit
partie. Mais celui-ci ne saurait licitement refuser à participer à cet
accord sans une raison que le Conseil de Sécurité considère comme
valable.

130
133 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

23. Je crois avoir ainsi prouvé ma thèse que l'exigence d’une
autorisation pour faire passer des forces de police ou autres à
travers un territoire étranger n’est point du tout incompatible avec
l'existence d’un droit de passage antérieur à cette autorisation. Et
cela signifie de toute évidence que la faculté, pour l'État du transit,
d’exiger une autorisation avant que son territoire soit traversé
n'implique pas nécessairement le pouvoir discrétionnaire de l’ac-
corder ou de la refuser.

Ayant pour but de constater que les conditions réglementaires
dont dépend l’exercice d’un droit sont satisfaites et que, dans chaque
cas d’espèce, il n’est pas porté atteinte à un intérêt légitime de celui
à qui elle est demandée, l'autorisation implique un pouvoir d’appré-
ciation mais non pas un pouvoir discrétionnaire. Si ces conditions
sont remplies et si ces intérêts légitimes ne sont pas sacrifiés, l’auto-
risation doit être concédée. La compétence de celui qui autorise doit
s'exercer en vue des fins pour lesquelles cette compétence lui est
accordée. «Il y a une foule de cas — dit Hauriou — où, pour
l'exercice d’un de leurs droits, les administrés sont obligés, par la loi,
de demander à l'administration des autorisations... ; l’administra-
tion est obligée par là même d'accomplir l’acte qu’on lui demande... »
(Précis de droit administratif et de droit public, 12™¢ édition, p. 357.)

Dans le cas d'espèce l’exigence, à certaines époques, d’une autori-
sation pour le passage des éléments de la police et de la force armée
était dictée exactement par les mêmes « considérations de sécurité »
dont parle l'arrêt à propos de certaines restrictions qui furent
imposées au transit des marchandises. On ne voit pas pourquoi les
restrictions basées sur de telles considérations sont compatibles avec
un droit de transit pour les marchandises et non pour d’autres
modalités du transit.

24. Si l’on considère la nature même du droit de transit pour des
forces armées et les reflets qu’il peut avoir sur la défense et l’ordre
public du territoire traversé, on n’aura aucune difficulté à compren-
dre qu'une autorisation ou autre forme équivalente de contrôle soit
nécessaire à son exercice, même lorsqu'il est établi par un traité.
On peut même dire que l’autorisation est inhérente à cette sorte de
droit, à moins qu’elle ne soit écartée par un accord entre les parties.

En effet, le véritable objet du droit de transit est d’étre autorisé
à passer, quelle que soit la forme de l’autorisation, expresse ou
tacite.

Le droit de transit n’est pas un droit réel que son sujet possède
directement, per se, sur le territoire à traverser. C’est un droit
personnel auquel correspond, de la part du sujet passif de la re-
lation juridique, une obligation personnelle qui peut être envisagée
soit sous son aspect positif de facere (accorder une autorisation), soit
sous son aspect négatif de non facere (ne pas s'opposer au transit).

131
134 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Ainsi se concilie parfaitement la suprématie territoriale de l’État
du transit avec l'obligation d’y consentir.

25. On a aussi soutenu que le transit des éléments de la force
armée et de la police portugaise vers les enclaves n'était pas
pratiqué à titre de droit, puisqu'il s’exerçait sur une base de réci-
procité, c’est-à-dire en échange de la faculté reconnue aux éléments
de la force armée et de la police britanniques de traverser le territoire
portugais lorsqu'ils en avaient besoin pour se déplacer entre deux
points de leur propre territoire séparés par territoire portugais.

Je ne saurais accepter l’idée qu’il n'y a pas de droit où il y a réci-
procité. La plupart des droïts reconnus entre les nations reposent
sur une base de réciprocité, sans qu'ils perdent, de ce fait, leur
véritable caractère de droits. La réciprocité non seulement n’est
pas incompatible avec eux, mais elle est la condition même de leur
efficacité. Le droit que le Portugal revendique pour soi est exac-
tement le même que celui qu'il reconnaît à l’ Inde pour communiquer
avec son enclave de Mechwal située à l’intérieur du territoire
portugais.

IT

26. Le Portugal invoque comme titres de son droit le traité de
1779, la coutume locale, la coutume générale et les principes géné-
raux du droit.

27. Du traité de 1779 j'ai dit assez aux paragraphes 6 à 9 ci-
dessus.

Je considère qu’en vertu de ce traité et des accords qui le complé-
tèrent, le Portugal reçut la pleine souveraineté sur les enclaves et,
avec elle, le droit implicite et nécessaire a y accéder.

Mais si je me place dans la position qu’a adoptée la majorité de
la Cour, c’est-a-dire qu’il n’y eut pas de cession de souveraineté mais
simplement concession d’un saranjam, je n'en arrive pas moins a
la conclusion qu’un droit de transit fut implicitement conféré aux
Portugais pour l'exercice des pouvoirs d'administration, de police,
etc., qui leur furent octroyés. Et je ne peux pas comprendre que
la transformation du saranjam en souveraineté, dans la période
britannique, eût fait disparaître le droit d'accès aux enclaves.

28. Pour ce qui est de la coutume locale, j'ai peut-être déjà dit
trop.

Je ne vois pas pourquoi cette coutume serait la source d’un droit
de transit pour les personnes privées, les fonctionnaires civils et les
marchandises en général, et elle ne le serait pas d’un droit de passage
pour les forces armées, la police armée et les armes et munitions. Sila
raison en est que ce passage dépendait parfois d’une autorisation,
je crois avoir montré que cette raison n’est pas appuyée ni par la
théorie ni par la pratique du droit. II y a même un motif plus fort

132
135 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

pour que le droit de passage soit reconnu pour les forces armées, la
police armée et les armes et munitions que pour les personnes privées
et les marchandises en général. Le droit pour ces deux dernières
catégories est reconnu en vertu de la souveraineté portugaise sur
les enclaves. Cette souveraineté est la cause et aussi le but du droit.
Sans elle, celui-ci n’existerait pas. Eh bien! le droit pour les forces
armées, la police armée et les armes et munitions est beaucoup
plus lié, puisque beaucoup plus nécessaire, à l’existence de la souve-
raineté que celui pour les personnes privées et les marchandises. Et
c'est pourquoi tandis que celui-ci a fait, parfois, l’objet de certaines
prohibitions concernant des marchandises déterminées (le sel, l’al-
cool et les produits destinés à la distillation), voire d’une interdiction
générale pendant la dernière guerre, le transit pour les forces armées
ne fut jamais prohibé. N’est ce pasillogique que, pour les catégoriesles
plus attachées à la souveraineté, pour celles qui n’ont jamais souffert
une prohibition, le droit soit considéré comme inexistant alors que,
pour les autres catégories, son existence ne soulève pas de doute?

29. Un point sur lequel je ne suis pas d’accord avec la majorité
de la Cour est que l’examen de la pratique qui s’est établie entre
les Parties au cours du temps, c’est-à-dire la coutume locale, soit
suffisant pour trancher l'affaire. Il le serait si, sur la base simplement
de cet examen, la Cour avait considéré la demande portugaise dans
son ensemble comme fondée. Alors il ne faudrait pas, vraiment,
perdre de temps à chercher une confirmation de cette conclusion
dans les titres généraux invoqués par le demandeur.

Mais ce n’est pas le cas. La décision à laquelle. on est arrivé
entraîne une amputation essentielle au droit revendiqué par le
Portugal. Et si, comme c’est la thèse de celui-ci, aucun des titres
n'exclut les autres, puisqu’au contraire ils se confirment et se ren-
forcent réciproquement, il faut poursuivre l’examen sur la base des
règles générales invoquées par le demandeur pour que justice lui
soit rendue.

Il est vrai que le droit particulier déroge, en règle, au droit
général, mais donner comme acquis que, en l'espèce, le droit parti-
culier est différent du droit général, c'est tomber dans une pétition
de principe. D'autre part, cette règle n’est pas sans exceptions. Le
droit général cogens l'emporte sur tout droit particulier. Et les
principes généraux dont je ferai mention plus loin constituent de
véritables règles de ius cogens auxquelles il ne saurait être dérogé
par une pratique particulière.

30. Une raison de poids pour que l’examen des titres généraux ne
soit pas écarté a priori, c’est le rôle très important qu'ils ont joué
dans l'argumentation des deux Parties.

Les conseils du Portugal ont insisté sur l’importance prédomi-
nante qu'ils y attachaient. A l'audience du 30 septembre 1959, le
professeur Bourquin l’a fait remarquer dans les termes que voici:

135
136 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

« Me sera-t-il permis de commencer cet exposé en rappelant à la
Cour l'importance que le droit international général revêt dans
notre argumentation?

Il en constitue la base essentielle.

Comme M. le doyen Telles l’a dit avec raison, les titres particuliers
que nous faisons valoir reposent, en dernière analyse, sur des
règles générales. [ls n’en sont qu'une application, qu'une manifes-
tation concrète. Et j'ajoute que, même s'ils n’existaient pas, le droit
de passage du Portugal n’en serait pas moins incontestable. »

31. Comme titres généraux du droit qu’il revendique, le Portugal
invoque la coutume générale et les principes généraux du droit.

32. L'examen de la situation qui s’est vérifiée au cours de
l’histoire et qui se vérifie aujourd’hui, dans toutes les enclaves
connues, a prouvé qu'une pratique constante et uniforme s’est éta-
blie entre les États dans le sens de reconnaître au souverain d’une
enclave le droit de transit nécessaire à l’exercice de sa souveraineté.
Cela révèle, sans possibilité de contestation, l'existence d’une règle
générale coutumière qui serait, à elle seule, suffisante pour fonder la
prétention du Portugal.

33. Comme principes généraux de droit le Portugal a invoqué

deux ordres de principes:

a) celui qui se dégage de la confrontation des législations internes
des nations civilisées, en ce qui concerne le droit d’accés à un
fonds enclavé;

b) certains principes fondamentaux inhérents à la structure
même du droit international.

34. Pour ce qui est du premier des principes invoqués, il a été
démontré par une étude de droit comparé par le professeur Max
Rheinstein, qui figure au proces, que dans toutes les législations des
nations civilisées, le droit d’accès à un fonds enclavé est reconnu au
bénéfice de son propriétaire. Il ne s’agit de dresser aucune sorte
d’analogie entre la propriété et la souveraineté, non plus de trans-
porter une règle de droit interne dans le domaine du droit inter-
national. I] s’agit de vérifier qu'il y a une raison profonde, enracinée
dans la conscience juridique de tous les peuples, pour admettre
comme nécessaire (logiquement et pratiquement nécessaire) la
reconnaissance d’un droit de passage à celui qui a une certaine
capacité juridique à exercer dans un espace auquel il ne peut pas
accéder sans emprunter l’espace réservé à autrui. S’il n’y a pas là
un principe général de droït également valable et pour le droit
interne et pour le droit international, au sens de l’article 38 du
Statut de la Cour, alors c’est qu’il n’y a pas de principes satisfaisant
aux conditions de cet article.

35. Il y a finalement les principes généraux de droit que le Por-
tugal a invoqués comme étant inhérents à l’ordre juridique inter-
national. Quelle que soit la position doctrinale qu’on prenne à

134
137 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Végard de ces principes, qu’on les considère comme des émanations
du droit naturel, ou comme des règles coutumières, ou comme des
principes constitutionnels de la communauté juridique internatio-
nale, ou comme des principes déduits directement de l’idée du droit,
ou comme des principes consentis par les États du fait même qu'ils
sont membres d’une communauté juridique, quelle que soit, dis-je,
la position de chacun à l’égard de l’origine et du fondement de ces
principes, tout le monde est d’accord pour accepter leur existence
et leur application comme source de droit positif.

36. Le tout premier de ces principes essentiels est le respect
réciproque des souverainetés. Ce principe n’a pas seulement un
contenu négatif dans le sens de la non-intervention des États dans
le domaine réservé à la compétence territoriale des autres États.
Il a aussi un contenu positif dans le sens que tout Etat «consent à
une certaine restriction de son action dans l'intérêt de la liberté
d'action garantie à tous les autres États ». (Oppenheim-Lauter-
pacht, par. 113.)

37. Dans le cas qui nous occupe, il y a face à face deux souve-
rainetés: celle du Portugal sur les enclaves et celle de l’Inde sur
le territoire circonvoisin. La subsistance de la premiére dépend
absolument du maintien des communications entre les enclaves et le
reste du territoire de l’État dont elles sont partie intégrante. Et
puisqu’une obligation essentielle de la souveraineté est le maintien
de l’ordre dans le territoire ot elle s’exerce, ces communications
doivent, nécessairement, comprendre le passage des éléments de la
force publique nécessaires 4 cet effet. Empécher ces communications
indispensables ne serait pas respecter la souveraineté qui en dépend.
Ce serait l’étouffer. Il n’y a pas de grosse différence, a-t-on dit en
plaidoirie, entre tuer quelqu'un d’un coup de fusil et le faire mourir
par suffocation.

38. S’il était permis à l’État du territoire enclavant de s’opposer
aux communications nécessaires à l'exercice de la souveraineté du
souverain des enclaves sur celles-ci, cela signifierait qu'il était
loisible au premier de supprimer de son libre arbitre cette souverai-
neté. Ce serait une action techniquement différente de la conquête
armée mais donnant exactement les mêmes résultats. Si le droit
international interdit la dernière, il ne saurait permettre la première.

La souveraineté d’un Etat sur une partie quelconque de son
territoire ne peut être subordonnée à la volonté d’un autre État.
C’est le caractère même de la souveraineté d’être indépendante de
toute volonté extérieure. Et la fonction primaire du droit inter-
national est de garantir l'indépendance des États, leur intégrité
territoriale et le respect mutuel des souverainetés.

39. Certes, l'obligation imposée à un Etat de consentir au transit
sur son territoire des sujets d’un autre Etat signifie que, sous cet
aspect limité, sa compétence cesse d’être discrétionnaire pour

135
138 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

être liée par cette obligation internationale. Autre n’est pas l’objet
du droit international que celui de créer des droits et des obligations
réciproques entre les États et de lier, donc, leurs compétences
respectives.

L'obligation de l’Inde résulte d’une nécessité juridique imposée
par la situation géographique des enclaves. Les données de fait ont
des implications en droit. C’est par exemple un fait géographique
qui est à l’origine de la règle coutumière qui reconnaît le droit de
navigation sur les cours d’eau reliant les ports intérieurs à la mer.

«C'est la terre qui confère à l’État riverain un droit sur les
eaux qui baignent ses côtes », a dit la Cour dans l’affaire des
Pécheries, reconnaissant ainsi les implications juridiques des faits
de la géographie (Recueil 1957, p. 133).

40. Dans le cas d’espèce, il y a encore une raison spéciale pour
soutenir l'existence du droit revendiqué par le Portugal et l’obli-
gation réciproque de l’Inde. C’est que les enclaves se sont consti-
tuées en territoire indien avec le consentement implicite (si l’on
rejette la thèse portugaise fondée sur le traité de 1779) des souve-
rains qui se sont succédé dans ce territoire. La Cour a donné
comme prouvé que la souveraineté portugaise fut reconnue par les
Britanniques en fait et par implication et qu’elle le fut ensuite
tacitement par l'Inde.

Ici trouve sa place une thèse du Portugal qui me paraît assez
décisive. Elle peut être formulée comme suit: la reconnaissance,
par un État, de la souveraineté d’un autre État sur une enclave à
l'intérieur du territoire du premier implique nécessairement, comme
conséquence logique, la reconnaissance aussi du droit de transit
indispensable à l'exercice de cette souveraineté, sous la réserve de
réglementation et de contrôle par le souverain du territoire qui
entoure l’enclave. .

La reconnaissance de la souveraineté d’un Etat sur un certain
territoire est un acte plein de conséquences juridiques. Par lui,
cette souveraineté est admise dans l’ordre juridique international,
et les Etats dont il émane s'engagent à respecter toutes les attri-
butions que cet ordre juridique confère à la souveraineté, notamment
celle d'organiser la force publique et de maintenir l’ordre dans le
territoire en question. En reconnaissant la souveraineté portugaise
sur les énclaves, les Britanniques, et ensuite les Indiens, n'auraient
pu manquer d'accepter implicitement toutes les conséquences logi-
ques et nécessaires de cette reconnaissance, parmi lesquelles le
droit de transit pour les forces chargées de la fonction de police
est une des plus nécessaires.

41. Il est une norme de droit que celui qui sanctionne un acte
sanctionne aussi les conséquences prévues et nécessaires qui en
découlent logiquement.

La doctrine des pouvoirs implicites contenus dans une faculté
générale, en raison du but de celle-ci, a été sanctionnée par la Cour

136
139 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

dans l’affaire de la réparation des dommages subis au service des
Nations Unies {Recueil 1949, p. 182). « Selon le droit international,
a-t-elle dit, l'Organisation doit être considérée comme possédant ces
pouvoirs, qui, s’ils ne sont pas expressément énoncés dans la Charte,
sont par une conséquence nécessaire (by necessary implication)
conférés à l'Organisation en tant qu’essentiels à l'exercice des
fonctions de celle-ci. » Voilà ce que demande le Portugal: la recon-
naissance d’un droit qui, s’il n'est pas expressément déclaré par
une règle écrite, lui est par une conséquence nécessaire conféré du
fait de la reconnaissance de sa souveraineté sur les enclaves, en
tant qu’essentiel à l’exercice de cette souveraineté. «La volonté
d'observer une règle juridique — dit Anzilotti — implique la volonté
d'observer aussi les règles sans lesquelles la première n’aurait pas
de sens et qui y sont logiquement comprises » (Corso di Dir. Int.,

42. Le principe de l'interprétation des normes et des actes juri-
diques d’après leur but est aussi bien établi. Le but de la reconnais-
sance de la souveraineté d’un État sur un territoire quelconque est
de reconnaître à cet Etat le droit d'exercer les fonctions étatiques
sur ce territoire. Nul ne saurait soutenir que, dans le cas d’une
enclave, cet exercice serait possible sans le droit d’y accéder, tout
particulièrement aux fins d’y assurer le maintien de l’ordre public.

43. Sil État du territoire enclavant reconnaissait la souveraineté
d’un autre État sur une enclave, tout en se réservant mentalement
la faculté de couper les communications avec elle quand il lui semble-
rait bon, il n’agirait pas d'accord avec le principe de la bonne foi,
qui est le plus général et le plus essentiel des principes généraux de
droit.

44. Voila donc ce qui découle des principes généraux de droit: le
transit nécessaire pour exercer dans une enclave toutes les fonctions
étatiques, y inclus l’organisation de la puissance publique et le
maintien de l’ordre, est un droit de l’État souverain de l’enclave;
à ce droit correspond l'obligation pour l'État du territoire circon-
voisin de ne pas faire opposition à ce transit. Cette conclusion
s'impose avec une force toute particulière à l’égard de l’État qui a
reconnu la souveraineté de l’autre sur une enclave située à l’inté-
rieur de son prepre territoire.

45. La pratique particulière qui s’est établie entre le Portugal
et les souverains qui se sont succédé dans le territoire entourant
les enclaves ne saurait pas exclure l’application dans l’espèce des
principes généraux de droit, et, moins encore, être interprétée en
sens contraire à ces principes.

« Les principes généraux du droit sont à la base de la coutume et
du droit conventionnel. Ceux-ci ne sont, d'ordinaire, que la cristal-
lisation de ces principes. Les règles concrètes ne sauraient être

137
T40 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

interprétées dans un sens opposé aux principes dont elles font
l'application. » (Verdross, Derecho Internacional Publico, pp. 205-
206.)

«La priorité assignée par l’article 38 du Statut de la Cour à la
convention et à la coutume par rapport aux principes généraux de
droit n'exclut aucunement une application simulianée de ces prin-
cipes et des deux premières sources de droit. Il arrive fréquemment
qu’une décision rendue sur la base d’une convention spéciale ou
générale ou d’une coutume exige un recours aux principes généraux
de droit... Le juge y recourra soit pour combler les lacunes des
règles conventionnelles, soit pour les interpreter. » (De Visscher, dans
Rev. de Dr. int. et de Lég. comparée, 1933, p. 413.) « La pratique inter-
nationale démontre que le juge et l’arbitre ne peuvent pas dégager
le véritable sens des dispositions d’un traité sans replacer celles-ci
dans le cadre de certains principes généraux qui les dominent. »
([bid., p. 405.)

Les autorités que je viens de citer me fortifient dans l'opinion
qu'il fallait bien avoir recours aux principes généraux, tout au moins
pour bien interpréter la pratique établie entre les Parties.

46. Tout ce que je viens de dire sur les règles générales du droit
international et, en particulier, sur les principes généraux de droit
tend à démontrer l'existence du droit revendiqué par le Portugal
in toto, tel qu'il l’a formulé et dont le contenu ne comporte d’autre
définition que celle que le demandeur lui-même lui a donnée: un
droit de transit pour ce qui est nécessaire à l’exercice de la souverai-
neté portugaise sur les enclaves. Mais j'ai principalement à l'esprit
le passage des forces armées, de la police armée et des armes et
munitions. Je considère que rien dans les règles et les principes
invoqués n'autorise la conclusion que le droit serait un pour le
transit civil et un autre pour le transit militaire. S’il y avait lieu
à une distinction, ce serait en faveur du dernier comme étant le plus
étroitement lié à l'exercice de la souveraineté.

Je conclus donc que le droit revendiqué par le Portugal est bien
établi, aussi bien sur la base du droit particulier que sur celle du
droit général.

III

47. I devient évident que si j’arrive à la conclusion que le Portu-
gal a un droit de passage sur le territoire indien dans la mesure
nécessaire à l’exercice de sa souveraineté sur les enclaves, ce qui ne
peut pas manquer de comprendre — je le répète encore une fois — le
passage des éléments armés nécessaires pour assurer le respect de
la loi et de l’ordre dans ces territoires; si j'arrive à cette conclusion,
il me faut aussi conclure que l’Inde a violé le droit du Portugal du
fait qu’elle a, sans raison juridiquement valable, empéché le Portu-
gal d’exercer ce droit.

138
IA4I DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Ce fait est abondamment prouvé dans le procès, comme le sont les
raisons purement politiques de l'attitude de l’Inde.

Après l’échec des demandes qu'elle avait faites par voie diplo-
matique entre 1950 et 1953, pour obtenir le transfert direct dans
sa souveraineté des territoires portugais de la péninsule indienne, le
Gouvernement de l’Inde a cherché à obtenir les mêmes résultats
par des moyens moins directs mais plus illicites.

48. Pour ne considérer que les faits concernant la rupture des
communications avec les enclaves, retenons seulement les suivants:

a) Depuis octobre 1953 fut prohibé le transit de la police et du
personnel militaire (communiqué de presse indien du 22 juillet
1954, mémoire, annexe 44).

b) Le transit d’armes et munitions de toutes catégories fut
prohibé le 17 juillet 1954, c’est-à-dire quatre jours avant l’attaque
a Dadra (mémoire, annexe 47).

c) Le 13 juin 1954, le transit des véhicules entre Damao et les
enclaves fut prohibé avec la conséquente répercussion sur le transit
des marchandises (réplique, annexe 168).

d) Le 20 juillet 1954, l’autobus qui faisait le service régulier entre
Damao et Nagar-Aveli fut obligé de rebrousser chemin en arrivant
à proximité de Dadra (réplique, annexe 165).

e) Le ar juillet 1054, toutes communications, même pour les
personnes privées, étaient interdites (réplique, annexe 166).

;) L'attaque à Dadra par des éléments partis du territoire indien
(comme le reconnaît l’Inde aux paragraphes 227 et 228 de son
contre-mémoire) fut exécutée la nuit du 21/22 juillet.

g) A partir de cette date, l’Inde cessa d’accorder des visas pour
le transit des Portugais européens et pour. les sujets portugais abo-
rigénes au service du Gouvernement portugais, méme pour se rendre
à Nagar-Aveli, où la situation était encore calme. Ceci est confirmé
par l'Inde au paragraphe 211 de son contre-mémoire.

h} Dans une note du 24 juillet, le Gouvernement portugais
demanda à celui de l’Inde une autorisation pour envoyer des forces
destinées à rétablir l’ordre à Dadra. Cette demande fut rejetée par
une note du 28 juillet, sur la base de raisons exclusivement poli-
tiques: « Le Gouvernement de l’Inde a clairement indiqué — dit
cette note — qu’il ne pouvait pas accepter le maintien de la domi-
nation étrangère sur une partie quelconque de l'Inde » (mémoire,
annexe 52, par. 12).

t) Le 26 juillet, le Gouvernement portugais demanda des facili-
tés pour envoyer à Nagar-Aveli trois délégués désarmés du gouver-
neur de Damao. Cette demande fut rejetée par la même note indienne

139
142 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

du 28 juillet, sur la base qu’un état d’excitation s'était créé dans la
population indienne voisine des enclaves, et que la tension serait
accrue du fait du passage des fonctionnaires portugais.

j}) Tout cela se passait, il faut bien le souligner, avant que rien
d’anormal n’ait eu lieu à Nagar-Aveli. Cette constatation est essen-
tielle pour montrer que tout argument de l’Inde en justification
de son attitude qui puisse être basé sur une situation anormale en
territoire portugais n’est point valable pour le transit entre Damao et
Nagar-Aveli.

k) Des troupes de police à effectifs renforcés furent placées par
les autorités indiennes autour des enclaves avant que celles-ci eussent
été attaquées. Ce fait est confirmé par le Gouvernement de l'Inde
dans son communiqué de presse du 22 juillet. Il essaie de le justifier
en face de l’accroissement des troupes sur le territoire portugais.
Mais il se contredit, lorsque dans le même communiqué il indique
qu'à la place de Damao, une ville de 20 000 habitants, il y avait une
force militaire de plus de 100 hommes (sic) (mémoire, annexe 44).

}) A la fin juillet 1954, Nagar-Aveli fut attaquée aussi par des
éléments venus du territoire indien, comme l'Inde le reconnaît
aux paragraphes 227 et 228 du contre-mémoire déjà cités.

m) Des propositions portugaises pour envoyer dans les enclaves
des observateurs de Puissances tierces furent rejetées.

Tels sont les faits. Ils font apparaître la violation manifeste du
droit de transit du Portugal.

49. Même si l'on se place sur le champ restreint du droit reconnu
par la Cour pour le transit des personnes privées, des fonctionnaires
civils et des marchandises, les faits indiqués aux alinéas c), d), ¢),
g), à) et J) prouvent que même le droit concernant ces catégories fut
violé.

50. On a pu songer, pour justifier tel ou tel de ces faits, notamment
le refus de passage opposé aux délégués du gouverneur de Damao
pour se rendre à Nagar-Aveli, à invoquer l’état de tension existant
en territoire indien au moment où ces faits se sont produits. L'Inde
ne saurait trouver là une justification acceptable, cet état de
tension étant le résultat de sa propre faute, en particulier de la
négligence (pour dire le moins) de ses autorités en face de la prépa-
ration sur son propre territoire des actes d’agression dirigés contre
le territoire portugais.

En disant cela, je n’entends pas me séparer de ce qu’a admis la
Cour lorsqu'elle énonce qu’elle n’a pas à se prononcer sur les faits
en question parce que le Portugal ne lui a formulé aucune demande
concernant la responsabilité de l'Inde en vertu de son manque de
diligence dans la prévention des actes agressifs préparés sur son
territoire contre le Portugal.

140
I43 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

Mais lorsqu'il s’agit de se prononcer sur la validité de l’excuse
présentée par l'Inde pour s'opposer à l’exercice du droit de transit
du Portugal, lorsqu'il s’agit de déterminer si cette opposition, dans
l'espèce, relève du pouvoir de réglementation et de contrôle de
l'Inde, ou si, au contraire, elle constitue un abus ou un détourne-
ment de ce pouvoir, alors il faut bien apprécier quelles sont les
responsabilités de l’Inde dans la création des situations et des faits
sur lesquels elle prétend fonder son excuse. Parce que, indubitable-
ment, s’il s’avére que de telles responsabilités lui incombent, l’excuse
n’est plus valable. Nemo alleget turpitudinem suam. Nul ne peut se
fonder sur les conséquences de sa propre faute pour échapper à
Vaccomplissement d’une obligation juridique.

51. En ce qui me concerne, l’étude attentive que j’ai faite du
dossier et des preuves y contenues m'a fait conclure, en toute
conviction, que l'Inde est responsable des événements qui se sont
produits à Dadra et à Nagar-Aveli en juillet-août 1954 et que cette
responsabilité l'empêche de se justifier des violations qu'elle a
commises du droit reconnu au Portugal.

Toute la preuve conduit à la conclusion que les mesures prises
par les autorités indiennes a |’ égard du transit portugais entre Damao
et lès enclaves étaient destinées à faciliter l’action des bandes armées
qui envahirent les enclaves et à en assurer l’impunité. Les forces de
police qui furent placées autour des enclaves ne permettaient à
personne provenant de Damao d’y pénétrer, mais elles ne firent
aucune opposition à l’entrée des envahisseurs.

52. Pour ce qui est particulièrement du refus de passage opposé
aux délégués du gouverneur de Damao, il faut relever une flagrante
contradiction. Dans sa note du 28 juillet 1954, le Gouvernement de
l'Inde donnait comme raison de ce refus l’état de tension qui se
serait créé chez la population indienne en conséquence de ce qu’on
appelait des mesures répressives prises par les autorités portugaises
bien avant que l'attaque de Dadra ne fût prévue. Or, cette tension
— si elle existait — n’empécha pas que des visas fussent concédés
au gouverneur de Damao pour se rendre à Dadra et en revenir la
veille même de cette attaque. Si, dans les circonstances alléguées
par l'Inde, le passage de quelqu'un risquerait d’exciter des senti-
ments hostiles de la part de la population indienne, ce serait bien
celui du gouverneur. Rien de la sorte n'est arrivé. Pourquoi sup-
poserait-on que le passage de ses délégués sans armes aurait des
répercussions, différentes ?

53. De tout ce que je viens d'exposer, je conclus:

a) Le Portugal a démontré être titulaire d’un droit de transit sur
le territoire de l’Inde pour tout ce qui est nécessaire au plein exercice
de sa souveraineté sur les enclaves de Dadra et de Nagar-Aveli.

I4I
144 DROIT DE PASSAGE (OPIN. DISS. DE M. FERNANDES)

b) Ce droit ne peut pas manquer de comprendre le passage des
éléments de la force publique et les armes nécessaires au maintien
de l’ordre intérieur, c’est-à-dire à l’exercice de la fonction de police
dans ces territoires.

c) L'Inde a agi contrairement aux obligations que lui imposait
le droit de passage du Portugal.

(Signé) FERNANDES.

I42
